Citation Nr: 0702969	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  02-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1954 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).

This matter was previously before the Board in June 2004.

The veteran appeared at a hearing before the undersigned at 
the RO in December 2005. 

In March 2006, the appeal was REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  It has 
now been returned to the Board for further consideration.  
Unfortunately, the Board will find that the development 
requested in March 2006 was not completed, and that an 
additional remand is required.  VA will notify the veteran if 
further action is required.


REMAND

As noted above, the veteran's appeal was remanded for 
additional development in March 2006.  The requested 
development included a VA examination and opinion.  As part 
of the opinion, the examiner was requested to note all 
neurologic findings, and to: 

[S]pecifically note whether the 
disability is manifested by neuralgia, 
neuritis, of partial or complete 
paralysis of any nerve. The examiner 
should specify the nerves involved and 
express an opinion as to the severity of 
the neuritis, neuralgia or paralysis.

The Board noted in the remand that instructions that these 
findings were required to evaluated the veteran's back 
disability under the current rating criteria, and that it was 
essential for the examination report to contain all requested 
findings.  

The veteran was afforded a VA examination in April 2006, but 
there were no reported findings as to whether the disability 
was manifested by neuralgia, neuritis, or partial or complete 
paralysis of any nerve.  

The Board is obligated to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Therefore, this case must again be REMANDED for the 
following: 

1.  The claims folder should be returned 
to the examiner who conducted the April 
2006 examination.  The examiner should 
be requested to specifically note 
whether the service connected back 
disability is manifested by neuralgia, 
neuritis, of partial or complete 
paralysis of any nerve.  The examiner 
should specify the nerves involved and 
express an opinion as to the severity of 
the neuritis neuralgia or paralysis.  

If the examiner who conducted the April 
2006 examination is unavailable, then 
the claims folder should be forwarded to 
another physician in order to obtain the 
information requested above.   The 
examiner should not be afforded another 
VA examination unless deemed necessary 
by the examiner.  

2.  After ensuring that all requested 
opinions are of record and all 
development is complete, the RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


